Name: Commission Regulation (EC) No 1660/2001 of 16 August 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R1660Commission Regulation (EC) No 1660/2001 of 16 August 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 221 , 17/08/2001 P. 0008 - 0009Commission Regulation (EC) No 1660/2001of 16 August 2001amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Articles 33 and 36 thereof,Whereas:(1) Article 58 of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 1282/2001(4), lays down rules on the remaining quantities to be delivered by producers under their obligations. In the light of experience gained, the time limit should be put back.(2) Article 63 of Regulation (EC) No 1623/2000 provides for the introduction of an aid scheme for the distillation of potable alcohol from wine. That scheme was first introduced for the 2000/01 wine year. Changes are required in line with experience gained in the first year of application. In particular, distillation should be opened later in the year and the percentage of production that wine producers can deliver for distillation should be smaller. In addition, a time limit must be set for distillation.(3) Articles 86 to 102 of Regulation (EC) No 1623/2000 lay down detailed rules for the disposal of alcohol held by the intervention agencies. Certain material errors should be corrected and in particular the amount to be paid for samples should be adjusted and the tolerance for bio-ethanol involving products requiring rectification should be the same as that for new industrial uses.(4) The Management Committee for Wine has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1623/2000 is hereby amended as follows:1. The first paragraph of Article 58 is replaced by the following: "Producers subject to one of the obligations referred to in Articles 45 or 52 of this Regulation and who have delivered at least 90 % of the quantity of product which they are obliged to deliver before 15 July of the current wine year may discharge their obligation by delivering the remaining quantity before a date, to be fixed by the competent national authority, which may not be after 31 July of the following wine year."2. Article 63 is amended as follows:(a) Paragraphs 1 and 2 are replaced by the following: "1. Distillation of table wine and wine suitable for yielding table wine in accordance with Article 29 of Regulation (EC) No 1493/1999 shall be opened from 16 October each wine year.2. The quantity of table wine and wine suitable for yielding table wine that each producer may have distilled shall not exceed 30 % of his highest production of such wine declared in the last three wine years, including the current year if production has already been declared. Where the above percentage is applied, the quantity of table wine produced shall be that given as wine in the column headed 'Table wines' of the declaration of quantities produced as referred to in Article 18(1) of Regulation (EC) No 1493/1999."(b) The following paragraph is added: "10. Wine delivered to a distillery must be distilled by 30 September of the following wine year at the latest."3. The first paragraph of Article 86 is replaced by the following: "The Commission, acting in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999, shall issue several invitations to tender every quarter, each relating to at least 50000 hectolitres of wine alcohol and, taken together, relating to not more than 600000 hectolitres of alcohol at 100 % vol each quarter, for export to certain third countries for end use in the motor-fuel sector only."4. Article 91(12) is replaced by the following: "12. The intervention agency concerned shall release the export security for each quantity of alcohol for which it receives proof of export within the time limit allowed. Notwithstanding Article 23 of Regulation (EEC) No 2220/85 and except in cases of force majeure, where the time limit for export is exceeded the following percentages of the export security of EUR 3 per hectolitre of alcohol at 100 % vol shall be forfeit:(a) 15 % in all cases;(b) 0,33 % of the amount remaining after 15 % has been deducted for each day by which the time limit for export has been exceeded."5. The second and third subparagraphs of Article 95(2) are replaced by the following: "This prohibition shall not relate to alcohol in vats not covered by the notices of invitation to tender or public sale concerned or not specified in the Commission decision referred to in Articles 83 to 93.For logistical reasons in particular, the intervention agencies holding the vats of alcohol specified in the notification from the Member States referred to in paragraph 1 may replace the alcohol concerned with other alcohol of the same type or mix it with other alcohol delivered to the intervention agency until a removal order is issued for the alcohol concerned. The intervention agencies of the Member States shall notify the Commission that the alcohol has been replaced."6. Article 98 is amended as follows:(a) Paragraph 1 is replaced by the following: "1. From the publication of a notice of invitation to tender to the closing date for the submission of tenders in response to that invitation, interested parties may obtain samples of the alcohol put up for sale against payment of EUR 10 per litre. The quantity made available to individual interested parties may not exceed five litres per vat. For disposal under subsection III, samples may be obtained for the same consideration in the 30 days following the notice of public sale."(b) Paragraph 2 is replaced by the following: "2. After the closing date for the submission of tenders or after 30 days following the notice of public sale:(a) tenderers or approved firms as referred to in Article 92 may obtain samples of the alcohol awarded;(b) tenderers offered replacement alcohol pursuant to Article 83(3) may obtain samples of the replacement alcohol proposed.Such samples, which may not exceed five litres per vat, may be obtained from the intervention agency against payment of EUR 10 per litre."7. Article 100(2)(c) is replaced by the following: "(c) In the case of alcohol awarded for a new industrial use and under public sales for the use of bio-ethanol in the motor-fuel sector in the Community which must be rectified prior to utilisation for the end use specified, the alcohol removed shall be deemed to have been used entirely for the purpose specified where at least 90 % of the total quantities of alcohol removed under an invitation to tender or a public sale is used for that purpose; the successful tenderer or the approved firm that has agreed to purchase the alcohol shall inform the Commission and the intervention agency of the quantity, destination and use of the products which have undergone rectification. However, losses may not exceed the limits specified in point (b)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 25 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 176, 29.6.2001, p. 14.